         

Exhibit 10.2
ENVIRONMENTAL TECTONICS CORPORATION
SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
February 18, 2009, by ENVIRONMENTAL TECTONICS CORPORATION (“Debtor”), in favor
of H.F. LENFEST (“Secured Party”).
RECITALS
     WHEREAS, Debtor has executed a Secured Promissory Note, dated the date
hereof, pursuant to which Debtor has borrowed $2,000,000 from Secured Party (the
“Note”). The parties intend that Debtor’s obligation to repay the Note be
secured by all of the assets of Debtor. Any capitalized terms not otherwise
defined herein shall have the meanings set forth in the Note.
AGREEMENT
     In consideration of the purchase of the Note by Secured Party and for other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
     1. Grant of Security Interest. To secure Debtor’s full and timely
performance of all of Debtor’s obligations and liabilities to Secured Party
pursuant to the Note (including, without limitation, Debtor’s obligation to
timely pay the principal amount of, and accrued interest on, the Note), and any
amendments, modifications or reissuance of the Note and all other debt owed by
Debtor to Secured Party, and all other amounts payable hereunder, including all
costs and expenses incurred by Secured Party to enforce Secured Party’s rights
hereunder (the “Obligations”), Debtor hereby grants to Secured Party a
continuing security interest (the “Security Interest”) in and to all of the
property described on Exhibit A to this Agreement (the “Collateral”) and all
proceeds and products thereof. Debtor will not grant any other security
interests in the Collateral without the written consent of Secured Party.
     2. Events of Default. For purposes of this Agreement, “Event of Default”
means any of the following:
          (a) Debtor’s failure to pay or discharge the Obligations in full in
accordance with the terms of the Note;
          (b) default by Debtor in punctual performance of any of the
non-monetary obligations, covenants, terms or provisions contained or referred
to in this Agreement, or the Note secured hereby, each as amended, replaced or
modified, if such default shall continue unremedied for a period of ten
(10) days following written notice of default by Secured Party to Debtor;
          (c) any use of the proceeds of the Note for any purpose other than
working capital necessary for the performance of the Government Contract;

 



--------------------------------------------------------------------------------



 



          (d) any warranty, representation or statement contained in this
Agreement or the Note proves to have been false;
          (e) loss, theft, substantial damage, destruction, sale (except as
authorized in this Agreement) or encumbrance to or of any portion of the
Collateral (except such encumbrances and liens which arise in the ordinary
course of business and both (A) do not materially impair Debtor’s ownership or
use of the Collateral and (B) are junior to and do not adversely affect the
security interest granted hereunder to Secured Party), or the making of any
levy, seizure or attachment thereof or thereon;
          (f) a default by Debtor in the performance of any covenant, condition
or provision of any loan documents between Debtor and Secured Party, or any
document related thereto, that are currently in effect or will be entered into,
and such default shall not be remedied for a period of thirty (30) days after
the earlier of (i) written notice from Secured Party of such default or
(ii) actual knowledge by Debtor of such default;
          (g) a default by Debtor under any agreement with PNC Bank or any
successor commercial lender;
          (h) (i) Debtor’s dissolution or termination or (ii) the commencement
of any proceeding under any bankruptcy or insolvency laws by Debtor or (iii) the
commencement of any proceeding under any bankruptcy or insolvency laws against
Debtor or by or against any guarantor, surety or endorser for Debtor that
results in the entry of an order for relief or which remains undismissed,
undischarged or unbonded for a period of sixty (60) days or more or (iv) Debtor
shall make a general assignment for the benefit of its creditors; or (v) Debtor
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing;
          (i) any statement of the financial condition of Debtor or of any
guarantor, surety or endorser of any liability of Debtor to Secured Party
submitted to Secured Party by Debtor or any such guarantor, surety or endorser
proves to be false in any material respect.
Debtor shall provide Secured Party with immediate written notice upon the
occurrence of any Event of Default and of the circumstances relating to such
Event of Default.
     3. Payment Obligations of Debtor.
          (a) Debtor shall pay to Secured Party any sum or sums due or which may
become due pursuant to the Note in accordance with the terms of the Note and the
terms of this Agreement and any and all renewals, rearrangements or extensions
of the Note.
          (b) Debtor shall account fully and faithfully to Secured Party for
proceeds from disposition of the Collateral in any manner and, following an
Event of Default, shall pay or turn over promptly in cash, negotiable
instruments, drafts, assigned accounts or chattel paper all the proceeds from
each sale to be applied to Debtor’s Obligations to Secured Party, subject, if
other than cash, to final payment or collection.

 



--------------------------------------------------------------------------------



 



          (c) Following an Event of Default hereunder or under the Note, Debtor
shall pay to Secured Party on demand all reasonable expenses and expenditures
(including, but not limited to, reasonable fees and expenses of legal counsel)
incurred or paid by Secured Party in exercising or protecting its interests,
rights and remedies under this Agreement, plus interest thereon at the Default
Rate.
          (d) Debtor shall pay immediately, in accordance with the terms of the
Note, the entire unpaid balance of the Obligations of Debtor to Secured Party
whether created or incurred pursuant to this Agreement or otherwise, upon an
Event of Default.
     4. Representations, Warranties and Covenants of Debtor.
          (a) Other Liens. Except for the Security Interest, Debtor is the owner
of the Collateral and its proceeds and will be the owner of the Collateral and
its proceeds hereafter acquired free from unpaid charges, including taxes and
free from any adverse lien, security interest or encumbrance (other than
purchase money security interests that will be discharged upon Debtor’s payment
of the purchase price for the applicable property), and Debtor will defend the
Collateral against the claims and demands of all persons at any time claiming
the same or any interest therein. No financing statements covering any
Collateral or any proceeds thereof are on file in any public office and no third
party is holding any Collateral to perfect its interest therein.
          (b) Further Documentation. At any time and from time to time, upon the
written request of Secured Party, and at the sole expense of Debtor, Debtor will
promptly and duly execute and deliver such further instruments and documents and
take such further action as Secured Party may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the
rights, remedies and powers herein granted, including, without limitation,
filing any financing or continuation statements under the Uniform Commercial
Code (the “UCC”) in effect in any jurisdiction with respect to the liens created
hereby or taking any other action necessary to perfect the Security Interest.
Debtor also hereby authorizes Secured Party to file any such financing or
continuation statement without the signature of Debtor to the extent permitted
by applicable law. A reproduction of this Agreement shall be sufficient as a
financing statement (or as an exhibit to a financing statement on form UCC-1)
for filing in any jurisdiction.
          (c) Indemnification. Debtor agrees to defend, indemnify and hold
harmless Secured Party against any and all liabilities, costs and expenses
(including, without limitation, legal fees and expenses): (i) with respect to,
or resulting from, any delay in paying, any and all excise, sales or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral, (ii) with respect to, or resulting from, any delay in complying with
any law, rule, regulation or order of any governmental authority applicable to
any of the Collateral, or (iii) in connection with any of the transactions
contemplated by this Agreement.
          (d) Maintenance of Records. Debtor will keep and maintain at its own
cost and expense accurate and complete records of the Collateral and its
proceeds.

 



--------------------------------------------------------------------------------



 



          (e) Inspection Rights. Secured Party may enter Debtor’s premises at
any reasonable time without interruption of Debtor’s business and without any
breach of the peace to inspect the Collateral and all the books, correspondence
and other records of Debtor relating to the Collateral, and Secured Party or its
representatives may examine such records and make photocopies or otherwise take
extracts from such records. Debtor agrees to render to Secured Party, at
Debtor’s expense, such clerical and other assistance as may be reasonably
requested with regard to the exercise of its rights pursuant to this paragraph.
          (f) Compliance with Laws, etc. Debtor will comply in all material
respects with all laws, rules, regulations and orders of any governmental
authority applicable to any part of the Collateral or to the operation of
Debtor’s business; provided, however, that Debtor may in good faith contest any
non-compliance with such law, rule, regulation or order in any reasonable manner
which does not and could not be reasonably deemed to, adversely affect Secured
Party’s rights or the priority of its liens on the Collateral.
          (g) Payment of Obligations. Debtor will pay promptly when due all
taxes, assessments, charges, liens or levies imposed upon the Collateral or with
respect to any of its income or profits derived from the Collateral, as well as
all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity of such charge is being
contested in good faith by appropriate proceedings, (ii) such proceedings do not
involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral and (iii) such charge is adequately
reserved against on Debtor’s books in accordance with generally accepted
accounting principles.
          (h) Limitation on Liens on Collateral. Debtor will not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any lien or claim on or to the Collateral,
other than the Security Interest, and will defend the right, title and interest
of Secured Party in and to any of the Collateral against the claims and demands
of all other persons.
          (i) Limitations on Dispositions of Collateral. Debtor will not sell,
transfer, lend, license, lease or otherwise dispose of any of the Collateral or
any interest therein, or attempt, offer or contract to do so; provided, however,
that Debtor will be allowed to grant licenses to its products and related
documentation in the ordinary course of business and to establish or provide for
escrows of related intellectual property in connection therewith. The Collateral
shall remain in Debtor’s possession or control at all times at Debtor’s risk of
loss until (i) sold, licensed or otherwise disposed of in the ordinary course of
business, provided that Secured Party shall be granted a security interest in
the proceeds and other consideration received for such Collateral, or (ii) as
authorized in writing by Secured Party.
          (j) Further Identification of Collateral. Debtor will furnish to
Secured Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail.

 



--------------------------------------------------------------------------------



 



          (k) Chief Executive Office. The location where Debtor maintains its
chief executive office is County Line Industrial Park, 125 James Way,
Southampton, PA 18966-3877. Debtor will promptly notify Secured Party in writing
of any change in the location of its chief executive office. Substantially all
of the tangible assets of Debtor will be held at its chief executive office.
          (l) Insurance. Debtor will have and maintain adequate insurance at all
times with respect to all Collateral against risks of fire, theft and such other
risks as Secured Party may reasonably request. Within ten (10) days after the
date hereof, Debtor shall amend such insurance policies, if necessary, to
contain a standard mortgagee’s endorsement providing for payment of any loss to
Secured Party and to provide for ten (10) days’ written minimum cancellation
notice to Secured Party. Debtor shall furnish Secured Party evidence of
compliance with the foregoing insurance provisions before February 28, 2009.
          (m) Information. All information in any financial, credit or
accounting statement (and any statement by Debtor related thereto) provided to
Secured Party prior to, contemporaneously with or subsequent to the execution of
this Agreement is and shall be true, correct, complete, valid and genuine in all
material respects.
          (n) Accounts. As to that portion of the Collateral which is accounts,
Debtor represents, warrants and agrees with respect to each such account that:
               (i) The account arose from the performance of services (including
without limitation the granting of any licenses or sales of databases and/or
information derived therefrom) which have been fully and satisfactorily
performed or from the lease or the absolute sale of goods, if any, by Debtor in
which Debtor had the sole and complete ownership, and the goods have been
shipped or delivered to the account debtor.
               (ii) The account is not subject to any prior or subsequent
assignment, claim, lien or security interest other than that of Secured Party.
               (iii) The account is not subject to set-off, counterclaim,
defense, allowance or adjustment other than discounts for prompt payment shown
on the invoice, or to dispute, objection or complaint by the account debtor
concerning his liability on the account, and the goods, the sale or lease of
which gave rise to the account, have not been returned, rejected, lost or
damaged.
               (iv) The account arose in the ordinary course of Debtor’s
business, and no notice of bankruptcy, insolvency or financial embarrassment of
the account debtor has been received by Debtor.
     5. Secured Party’s Appointment as Attorney-in-Fact.
          (a) Powers. Debtor hereby appoints Secured Party, and any officer or
agent of Secured Party, with full power of substitution, as its attorney-in-fact
with full irrevocable power and authority in the place of Debtor and in the name
of Debtor or in its own name, from time to time in Secured Party’s discretion so
long as an Event of Default has occurred and is continuing, for the purpose of
carrying out the terms of this Agreement, to take any and all

 



--------------------------------------------------------------------------------



 



appropriate action and to execute any instrument which may be necessary or
desirable to accomplish the purposes of this Agreement. Without limiting the
foregoing, so long as an Event of Default has occurred and is continuing,
Secured Party shall have the right, without notice to, or the consent of,
Debtor, to do any of the following on Debtor’s behalf:
          (i) to pay or discharge any taxes, assessments, charges, liens or
levies levied or placed on or threatened against the Collateral;
          (ii) to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder directly to Secured Party or as Secured Party directs;
          (iii) to ask for or demand, collect, and receive payment of and
receipt for, any payments due or to become due at any time in respect of or
arising out of any Collateral;
          (iv) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;
          (v) to defend any suit, action or proceeding brought against Debtor
with respect to any Collateral;
          (vi) to settle, compromise or adjust any suit, action or proceeding
described in subsection (v) above and, to give such discharges or releases in
connection therewith as Secured Party may deem appropriate;
          (vii) to assign any patent, trademark or copyright included in the
Collateral of Debtor (along with the goodwill of the business to which any such
patent, trademark or copyright pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as Secured Party shall in his
sole discretion determine;
          (viii) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral, and to take, at
Secured Party’s option and Debtor’s expense, any actions which Secured Party
shall deem necessary to protect, preserve or realize upon the Collateral and
Secured Party’s lien on the Collateral and to carry out the intent of this
Agreement, in each case to the same extent as if Secured Party were the absolute
owner of the Collateral for all purposes; and
          (ix) to obtain, adjust, settle and cancel such insurance and endorsing
any drafts drawn by insurers of the Collateral. Secured Party may apply any
proceeds of such insurance which may be received by them in payment on account
of the obligations secured hereby, whether due or not.
Debtor hereby ratifies whatever actions Secured Party shall lawfully do or cause
to be done in accordance with this Section 5. This power of attorney shall be a
power coupled with an interest and shall be irrevocable.
     (b) No Duty on Secured Party’s Part. The powers conferred on Secured Party
by this Section 5 are solely to protect Secured Party’s interests in the
Collateral and shall

 



--------------------------------------------------------------------------------



 



not impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for amounts that he actually receives as a result of the
exercise of such powers, and neither Secured Party nor any of his employees or
agents shall, in the absence of willful misconduct or gross negligence, be
responsible to Debtor for any act or failure to act pursuant to this Section 5.
     6. Performance by Secured Party of Debtor’s Obligations. If Debtor fails to
perform or comply with any of its agreements or covenants contained in this
Agreement and Secured Party performs or complies, or otherwise causes
performance or compliance, with such agreement or covenant in accordance with
the terms of this Agreement, then the reasonable expenses of Secured Party
incurred in connection with such performance or compliance shall be payable by
Debtor to Secured Party on demand with interest thereon at the rate specified in
Section 3(c) and shall constitute Obligations secured by this Agreement.
     7. Remedies. If an Event of Default has occurred and is continuing, Secured
Party may exercise, in addition to all other rights and remedies granted to him
in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the UCC in effect
in the local jurisdiction where the Collateral is located. Without limiting the
foregoing, Secured Party, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
which may not be waived by law) to or upon Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of Secured
Party or elsewhere upon such terms and conditions as Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase all or any part of the Collateral so sold, free of any right or
equity of redemption in Debtor, which right or equity is hereby waived or
released. Secured Party shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable expenses incurred therein or in connection with the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Secured Party under this Agreement (including, without limitation,
reasonable attorneys’ fees and expenses), to the payment in whole or in part of
the Obligations, in such order as Secured Party may elect, and only after such
application and after the payment by Secured Party of any other amount required
by any provision of law, if any surplus remains, to Debtor or whoever may be
lawfully entitled thereto. To the extent permitted by applicable law, Debtor
waives all claims, damages and demands it may acquire against Secured Party
arising out of the exercise by Secured Party of any of its rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least five (5) days before such sale or other disposition, unless the Collateral
is perishable or threatens to decline quickly in value or is of a type
customarily sold on a recognized market, in which case notice need not be given.
Debtor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations,
including without limitation the fees and disbursements of any attorneys
employed by Secured Party to collect such deficiency.

 



--------------------------------------------------------------------------------



 



     8. Limitation on Duties Regarding Preservation of Collateral. The sole duty
of Secured Party with respect to the custody, safekeeping and preservation of
the Collateral, under the Pennsylvania Uniform Commercial Code or otherwise,
shall be to deal with it in good faith. Neither Secured Party nor any of his
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Debtor or otherwise.
     9. Powers Coupled with an Interest. All authorizations and agencies
contained in this Agreement with respect to the Collateral are irrevocable and
powers coupled with an interest.
     10. No Waiver; Cumulative Remedies. Secured Party shall not by any act
(except by a written instrument pursuant to Section 11(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Note or in any breach
of any of the terms and conditions of this Agreement. No failure to exercise,
nor any delay in exercising, on the part of Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by Secured Party of any right or remedy under this Agreement on any one
occasion shall not be construed as a bar to any right or remedy which Secured
Party would otherwise have on any subsequent occasion. The rights and remedies
provided in this Agreement are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.
     11. Miscellaneous.
          (a) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of Debtor and Secured Party. Any
amendment or waiver effected in accordance with this Section 11(a) shall be
binding upon the parties hereto and their respective successors and assigns.
          (b) Transfer; Successors and Assigns. The rights and obligations of
Secured Party and Debtor hereunder may not be transferred or assigned by any
party without the prior written consent of the other parties hereto, except
Secured Party may transfer or assign his rights and obligations under this
Agreement to any corporation, partnership, limited liability company or limited
liability partnership owned or controlled by Secured Party, or any shareholders,
directors, executive officers, affiliates, partners or limited partners thereof
or of Secured Party or a registered investment company with a common advisor and
in such case the assignee shall be entitled to all of the rights, privileges and
remedies granted in this Agreement to Secured Party provided that the transfer
does not violate applicable securities laws; and is in connection with a
concurrent assignment or transfer of the Note held by Secured Party to such
assignee or transferee; and in such event Debtor will assert no claims or
defenses, other than a defense that it has performed its obligations under the
Note and this Agreement, it may have against Secured Party against the assignee,
except those granted in this Agreement. Any permitted assignee of Debtor or
Secured Party shall agree in writing prior to the effectiveness of such
assignment to be bound by the provisions hereof. All of the stipulations,
promises and

 



--------------------------------------------------------------------------------



 



agreements in this Agreement made by or on behalf of Debtor shall bind the
successors and permitted assigns of Debtor, whether so expressed or not, and
inure to the benefit of the successors and permitted assigns of Debtor and
Secured Party.
     (c) Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by the laws of the Commonwealth of Pennsylvania without regard to the
conflict of law provisions thereof. Debtor irrevocably and unconditionally
agrees that any suit, action or other legal proceeding arising out of this
Agreement may be brought in the courts of record in Montgomery County,
Commonwealth of Pennsylvania, or the United States District Court for the
Eastern District of Pennsylvania; consents to personal jurisdiction in each such
court in any such suit, action or proceeding; and waives any objection
concerning venue with respect to any suit, action or proceeding in any of such
courts.
     (d) WAIVER OF JURY TRIAL. DEBTOR IRREVOCABLY WAIVES ANY AND ALL RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. DEBTOR
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
     (e) CONFESSION OF JUDGMENT. DEBTOR HEREBY IRREVOCABLY AUTHORIZES AND
EMPOWERS ANY ATTORNEY OF RECORD, OR THE PROTHONOTARY OR CLERK OF ANY COURT IN
THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, TO APPEAR FOR DEBTOR AT ANY TIME
OR TIMES, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THIS AGREEMENT, OR
THE NOTE, IN ANY SUCH COURT IN ANY ACTION BROUGHT AGAINST DEBTOR BY SECURED
PARTY WITH RESPECT TO THE AGGREGATE AMOUNTS PAYABLE HEREUNDER, WITH OR WITHOUT
DECLARATION FILED, AS OF ANY TERM, AND THEREIN TO CONFESS OR ENTER JUDGMENT
AGAINST DEBTOR FOR ALL SUMS PAYABLE BY DEBTOR TO SECURED PARTY HEREUNDER, AS
EVIDENCED BY AN AFFIDAVIT SIGNED BY A DULY AUTHORIZED DESIGNEE OF SECURED PARTY
SETTING FORTH SUCH AMOUNT THEN DUE FROM DEBTOR TO SECURED PARTY, PLUS AN
ATTORNEY’S COMMISSION EQUAL TO TEN PERCENT (10%) OF THE SUMS THEN OUTSTANDING
UNDER THIS NOTE, BUT IN NO EVENT LESS THAN $10,000, WITH COSTS OF SUIT, RELEASE
OF PROCEDURAL ERRORS, OTHER THAN NOTICES THAT MAY BE REQUIRED HEREUNDER, AND
WITHOUT RIGHT OF APPEAL. IF A COPY OF THIS NOTE, VERIFIED BY AN AFFIDAVIT, SHALL
HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL
AS A WARRANT OF ATTORNEY. DEBTOR WAIVES THE RIGHT TO ANY STAY OF EXECUTION, THE
BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN EFFECT AND ANY AND ALL RIGHTS
TO PRIOR NOTICE AND HEARING WITH RESPECT TO THE GARNISHMENT OR ATTACHMENT OF ANY
PROPERTY PURSUANT TO A JUDGMENT ENTERED HEREUNDER. NO SINGLE EXERCISE OF THE
FOREGOING WARRANT AND POWER TO BRING ANY ACTION OR CONFESS JUDGMENT THEREIN
SHALL BE DEEMED TO EXHAUST THE POWER, BUT THE POWER SHALL CONTINUE UNDIMINISHED
AND

 



--------------------------------------------------------------------------------



 



MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS SECURED PARTY SHALL ELECT UNTIL
ALL AMOUNTS PAYABLE TO SECURED PARTY HEREUNDER, SHALL HAVE BEEN PAID IN FULL.
THE EXERCISE BY SECURED PARTY OF HIS RIGHTS AND REMEDIES AND THE ENTRY OF ANY
JUDGMENT BY SECURED PARTY UNDER THIS SECTION SHALL NOT AFFECT IN ANY WAY THE
INTEREST RATE PAYABLE HEREUNDER OR ANY OTHER AMOUNTS DUE TO SECURED PARTY, BUT
INTEREST SHALL CONTINUE TO ACCRUE ON SUCH AMOUNTS AT THE DEFAULT RATE.
     (f) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     (g) Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     (h) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt if received on a business
day before 4:00 p.m. local time of recipient (if not, then on the next business
day), when delivered personally or by courier, overnight delivery service or
confirmed facsimile, or four (4) business days after being deposited in the U.S.
mail as certified or registered mail with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth on the signature page hereto, or as subsequently modified by
written notice.
     (i) Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties hereto agree to renegotiate
such provision in good faith in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
     (j) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto concerning such subject matter are expressly
canceled.
     (k) Construction. “Secured Party” and “Debtor,” as used in this instrument,
include the administrators, successors, representatives, receivers, trustees and
assigns of such party.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     Debtor and Secured Party have caused this Security Agreement to be duly
executed and delivered as of the date first above written.

            DEBTOR:


ENVIRONMENTAL TECTONICS CORPORATION
      By:         Name:         Title:        

Address:   County Line Industrial Park
125 James Way
Southampton, PA 18966-3877
Facsimile Number: (___) ____________
SECURED PARTY:
                                        
H.F. Lenfest
Address:    300 Barr Harbor Drive, Suite 460
West Conshohocken, PA 19428
Facsimile Number: (610) 940-0602

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral shall consist of all assets of Debtor.

 